UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


DINESH R. MEHTA,                           
                             Petitioner,
                  v.                               No. 02-2457
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                           
                 On Petition for Review of an Order
                of the Board of Immigration Appeals.
                           (A73-640-394)

                   Submitted: November 19, 2003

                       Decided: December 17, 2003

   Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                               COUNSEL

Steven A. Morley, Thomas M. Griffin, MORLEY, SURIN & GRIF-
FIN, P.C., Philadelphia, Pennsylvania, for Petitioner. Peter D. Keisler,
Assistant Attorney General, Richard M. Evans, Assistant Director,
Marion E. Guyton, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.
2                         MEHTA v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:
   Dinesh R. Mehta, a native and citizen of India, petitions for review
of an order of the Board of Immigration Appeals (Board) affirming,
without opinion, the Immigration Judge’s (IJ) denial of his applica-
tions for asylum, withholding of removal, and for relief under the
Convention Against Torture (CAT).
   Mehta challenges the IJ’s determination that he failed to establish
his eligibility for asylum. To obtain reversal of a determination deny-
ing eligibility for relief, an alien "must show that the evidence he pre-
sented was so compelling that no reasonable factfinder could fail to
find the requisite fear of persecution." INS v. Elias-Zacarias, 502 U.S.
478, 483-84 (1992). We have reviewed the record and the IJ’s deci-
sion, which was designated by the Board as the final agency determi-
nation, and conclude that Mehta fails to show that the evidence
compels a contrary result. See 8 C.F.R. § 1208.13(b)(1), (2) (2003).
Accordingly, we cannot grant the relief that Mehta seeks.
   In addition, we uphold the IJ’s denial of Mehta’s application for
withholding of removal. The standard for withholding of removal is
more stringent than that for asylum eligibility. Chen v. INS, 195 F.3d
198, 205 (4th Cir. 1999). To qualify for withholding of removal, an
applicant must demonstrate "a clear probability of persecution." INS
v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987). Because Mehta failed
to show that he is eligible for asylum, he cannot meet the higher stan-
dard for withholding of removal. Likewise, he cannot meet the burden
necessary to qualify for relief under CAT. See 8 C.F.R.
§ 1208.16(c)(2) (2003).
   We accordingly deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.
                                                   PETITION DENIED